DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/21 has been entered.

Election/Restrictions
Claims 6-8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/28/20.

Drawings
The drawings were received on 05/20/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, it is unclear how the “at least one recess” (line 2) relates to “the corresponding at least one recess” now recited in amended claim 21.
Claim 3, line 2, it is unclear how “the recess” relates to “at least one recess” in claim 2, and “the corresponding at least one recess” in claim 21.
Claim 4, it is unclear how “at least two recesses” relates to “the recess” in claim 3, the “at least one recess” in claim 2, and “the corresponding at least one recess” in claim 21.

For examination purposes, the recesses and projections have been considered related.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 and 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parimore, Jr. et al (US 5,188,398) in view of Nylander (US 1,029,819).
As to claim 21, Parimore, Jr. et al discloses a tube coupling assembly, comprising: a first connector (16) jointed with a second connector (48) defining a longitudinal axis extending therethrough; a first member (nut 26) mounted over the first connector and threaded onto to the second connector (as at 28, 50); a second member (52) slidably received over the second connector.
 Parimore, Jr. et al fails to teach at least one projection on the first member and extending radially with respect to the longitudinal axis into a corresponding at least one recess inside a front end of the second member, wherein the at least one projection and the corresponding at least one recess engage the first member and the second member to prevent separation between the first connector and the second connector.  Parimore, Jr. et al instead uses a ratchet assembly to fasten the first and second members.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second members of Parimore, Jr. et al to include a bayonet connection (in place of the ratchet connection) as taught by Nylander in order to provide an alternative locking configuration that would have been obvious to try and quicker to assemble.

As to claim 22, Parimore Jr. et al in view of Nylander discloses the tube coupling assembly of claim 21, wherein the second connector (48) comprises a shoulder (49) and the second member (52) comprises an inner shape (59) corresponding with the shoulder at a rear end.  Refer to Parimore.

As to claim 2, Parimore Jr. et al in view of Nylander discloses the tube coupling assembly of claim 21, wherein one of the first member and the 

As to claim 3, Parimore Jr. et al in view of Nylander discloses the tube coupling assembly of claim 2, wherein the recess having a L-shaped groove (4/6) having a longitudinal pass (4) and a transverse pass (6) for receiving the projection therein.  Refer to Nylander.

As to claim 4, Parimore Jr. et al in view of Nylander discloses the tube coupling assembly of claim 3, wherein at least two projections (51) are spacedly apart provided around an outer edge of the first member (Fig. 1, Nylander), the second member surrounds the second connector, and at least two recesses (4, Fig. 1) are spacedly apart provided around the inner edge of the second member for receiving the projections.  Refer to Nylander.

As to claim 5, Parimore Jr. et al in view of Nylander discloses the tube coupling assembly of claim 4, wherein the first member has an inner space for receiving the first connector (Fig. 4, Parimore, Jr. et al), comprises a flange on a rear end thereof (rightmost flange of coupling nut 26 in Fig. 4) and comprises an inner thread (28) inside the first member; the second member has an inner shape (59) corresponding with an outer shape (49) of for mounting on the second connector (Figs. 1a, 2 and 4); and the second connector has an outer thread (50) for screwing with the inner thread of the first member.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parimore, Jr. et al (US 5,188,398) in view of Nylander (US 1,029,819), and further in view of Mullenhoff (US 551,733).
As to claim 9, Parimore Jr. et al in view of Nylander discloses the tube coupling assembly of claim 2, except that the projections are detachably mounted on the first member or the second member.
However, Mullenhoff teaches a bayonet pipe coupling similar to that of Nylander, and having removable projections (8).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nylander to include detachable projections as taught by Mullenhoff in order to allow removal thereof, so as to enable their replacement, for example.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parimore, Jr. et al (US 5,188,398) in view of Considine et al (US 2016/0273685).
As to claim 23, Parimore, Jr. et al discloses a tube coupling assembly, comprising: a first connector (16) jointed with a second connector (48) slidably received over the second connector.
 Parimore, Jr. et al fails to teach at least one projection inside a front end of the second member extending radially with respect to the longitudinal axis into a corresponding at least one recess on the first member, wherein the at least one projection and the corresponding at least one recess engage the first member and the second member to prevent separation between the first connector and the second connector.
However, Considine et al teaches a similar quick connector for coupling hoses, having at least one projection (88) inside a front end of a second member (52) extending radially with respect to the longitudinal axis into a corresponding at least one recess on (80/82) a first member (50), wherein the at least one projection and the corresponding at least one recess engage the first member and the second member to prevent separation between the first connector and the second connector (Fig. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second members of Parimore, Jr. et al to include a bayonet connection (in place of the ratchet connection) as taught by Considine et al in order to provide an 
	
As to claim 24, Parimore, Jr. et al in view of Considine et al discloses the tube coupling assembly of claim 23, wherein the second connector comprises a shoulder (49) and the second member comprises an inner shape (59) corresponding with the shoulder at a rear end.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679